EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Dunlap on 7/29/2022.
The application has been amended as follows: 
Please cancel claim 1-6, 22-36
Please add the following claim:
37. (New) A reading teaching aid assembly comprising: 
a board, the board comprising: 
a vowel track, 
a starting block extending along the vowel track, the starting block comprising a plurality of starting cells, and 
an ending block extending along the vowel track, the ending block comprising a plurality of ending cells; and 
a vowel card aligned with the vowel track, a vowel of the vowel card being configured to align with a first starting cell of the plurality of starting cells, the first starting cell defining a starting consonant, the vowel card being configured to slide along the vowel track away from the starting block and towards the ending block, the starting block and the ending block positioned at opposite ends of the vowel track, the vowel being configured to align with a first ending cell of the plurality of ending cells, the first ending cell defining an ending consonant. 

38. (New) The reading teaching aid assembly of claim 37, wherein the ending consonant is configured to be pronounced immediately following pronouncing the starting consonant and the vowel together. 
39. (New) The reading teaching aid assembly of claim 37, wherein the starting consonant defines an extendable consonant sound. 
40. (New) The reading teaching aid assembly of claim 37, wherein the ending consonant defines an extendable consonant sound.
41. (New) The reading teaching aid assembly of claim 37, wherein a card is aligned adjacent to the first ending cell to cover a second ending cell of the plurality of ending cells, the second ending cell positioned adjacent to the first ending cell. 
42. (New) The reading teaching aid assembly of claim 41, wherein an ending vowel is configured to be pronounced after pronouncing the ending consonant, the ending vowel defined on the card, the ending vowel positioned adjacent to the first ending cell. 
43. (New) The reading teaching aid assembly of claim 37, wherein a wing is aligned adjacent to the first ending cell when the vowel card is aligned with the first ending cell, wherein the wing is attached to the vowel card, and wherein the wing is positioned to the right of the first ending cell. 
44. (New) The reading teaching aid assembly of claim 37, wherein the vowel card is configured to slide along the vowel track away from the starting block and towards the ending block. 
45. (New) The reading teaching aid assembly of claim 37, wherein sliding the vowel card is configured to slide along the vowel track in a left-to-right direction; wherein the starting block is positioned at a left track side of the vowel track; and wherein the ending block is positioned at a right track side of the vowel track. 
46. (New) The reading teaching aid assembly of claim 37, wherein: 
the vowel track defines a top track side and a bottom track side disposed opposite from the top track side; 
the starting block extends along the top track side; and 
the ending block extends along the bottom track side. 
47. (New) The reading teaching aid assembly of claim 37, wherein: 
the plurality of starting cells comprises a plurality of first starting cells and a plurality of second starting cells; 
each first starting cell of the plurality of first starting cells contains an extendable consonant sound; and
		each second starting cell of the plurality of second starting cells contains an un-extendable consonant sound. 
48. (New) The reading teaching aid assembly of claim 37, wherein a wing is aligned adjacent to the first ending cell, the wing attached to the vowel card, the wing positioned to the right of the first ending cell. 
49. (New) The reading teaching aid assembly of claim 48, wherein the starting consonant defines an extendable consonant sound. 
50. (New) The reading teaching aid assembly of claim 48, wherein the ending consonant defines an extendable consonant sound. 
51. (New) The reading teaching aid assembly of claim 48, wherein a card is aligned adjacent to the first ending cell to cover a second ending cell of the plurality of ending cells, the second ending cell positioned adjacent to the first ending cell. 
52. (New) The reading teaching aid assembly of claim 51, wherein an ending vowel is configured to be pronounced after pronouncing the ending consonant, the ending vowel defined on the card, the ending vowel positioned adjacent to the first ending cell. 
53. (New) The reading teaching aid assembly of claim 48, wherein the vowel card is configured to slide along the vowel track away from the starting block and towards the ending block. 
54. (New) The reading teaching aid assembly of claim 48, wherein the vowel card is configured to slide along the vowel track in a left-to-right direction; wherein the starting block is positioned at a left track side of the vowel track; and wherein the ending block is positioned at a right track side of the vowel track. 
55. (New) The reading teaching aid assembly of claim 48, wherein: 
the vowel track defines a top track side and a bottom track side disposed opposite from the top track side; 
the starting block extends along the top track side; and
the ending block extends along the bottom track side. 
56. (New) The reading teaching aid assembly of claim 48, wherein: 
the plurality of starting cells comprises a plurality of first starting cells and a plurality of second starting cells; 
each first starting cell of the plurality of first starting cells contains an extendable consonant sound; and 
each second starting cell of the plurality of second starting cells contains an un-extendable consonant sound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715